UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:September 30, 2014 Date of reporting period:September 30, 2014 Item 1. Reports to Stockholders. Alpha Defensive Alternatives Fund Class I ACDEX Alpha Opportunistic Alternatives Fund Class I ACOPX ANNUAL REPORT September 30, 2014 To the shareholders of the Alpha Defensive Alternatives Fund: Thank you for your continued support of the Alpha Capital Funds. As an early proponent of daily-liquid alternative strategies, Alpha Capital Funds Management, LLC (“Alpha Capital”) has been managing our fund-of-funds investment strategies for over five years in separate account structures and over three years in a mutual fund format. As of September 30, 2014, we are pleased to report that the Alpha Defensive Alternatives Fund (the “Fund”) had net assets of $37.6 million. The Fund underwent a name change effective January 28, 2014 and is now called the Alpha Defensive Alternatives Fund (formerly, the Alpha Defensive Growth Fund). The Fund’s investment objective is to achieve capital preservation. In pursuing its objective, the Fund looks to emphasize absolute (positive) returns and low volatility across all market cycles. Performance The Fund posted a gain of 4.65% net of fees for the one-year period from October 1, 2013 to September 30, 2014. This performance trailed the HFRI Fund of Funds Composite Index, which returned 6.19% over the period, but exceeded the Barclays Capital U.S. Aggregate Bond Index return of 3.96%. Although we were disappointed with our performance relative to the HFRI Fund of Funds Composite Index over the one-year period, we are pleased that we have achieved positive returns for our shareholders. The defensive nature of the strategy was detrimental to relative performance during the period, as the Fund does not have significant exposure to equity markets and this was the primary driver of returns in 2013. However, the Fund posted gains in March and April of 2014, when the HFRI Fund of Funds Composite Index was negative, and the defensive positioning was additive in the volatile third quarter. Please see the table below for results compared to broad market indices: Average Annual Total Returns as of 09/30/2014 Annualized Returns Inception (1/31/2011) to 6 Months YTD 1 Year 9/30/2014 Alpha Defensive Alternatives Fund (ACDEX) 2.39% 3.52% 4.65% 2.53% HFRI Fund of Funds Composite Index 1.85% 2.42% 6.19% 2.66% Barclays Capital U.S. Aggregate Bond Index 2.21% 4.10% 3.96% 3.76% Gross Expense Ratio 2.83%, Net Expense Ratio 2.75%. The Advisor has contractually agreed to waive fees and pay Fund expenses through January 27, 2015. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. 3 Portfolio Changes and Performance Attribution During the most recent one-year period ended September 30, 2014, we made several changes to our underlying funds. We initiated a position in a distressed credit fund, Avenue Credit Strategies Fund (ticker: ACSBX), during the third quarter of 2013. We believe that the distressed debt asset class has alpha potential and we think very highly of Avenue Capital Group’s abilities in this space. We also added a U.S. market neutral strategy with Gotham Neutral Fund (ticker: GONIX) as well as an emerging markets debt strategy with DoubleLine Emerging Markets Fixed Income Fund (ticker: DBLEX) in the second quarter of 2014. The Gotham Neutral Fund’s strategy is run by well-known hedge fund investor Joel Greenblatt and aims to provide a nice source of alpha within a limited volatility range. Meanwhile, we have held emerging markets debt in the past, and we have chosen to reallocate to this asset class after having sold out in early 2013. We have invested in the DoubleLine Emerging Markets Fixed Income Bond Fund previously in other fixed income strategies and think highly of the manager’s capabilities in the emerging markets debt space. We liquidated the BlackRock Emerging Markets Long/Short Equity Fund during the fourth quarter of 2013 and replaced the allocation with the more globally focused BlackRock Global Long/Short Equity Fund, which is run by the same quantitative group within BlackRock. We also eliminated our position in iShares Gold Trust at the end of 2013. We invest in gold as an indirect hedge rather than as an opportunistic investment, and we believe that it has the potential to function as downside protection over a full market cycle. However, gold had a maximum drawdown in excess of 20%, and we believe that it is too volatile for the Fund. We liquidated the long/short credit fund, Driehaus Active Income Fund (ticker: LCMAX), from our strategy in the third quarter of 2014 due to a change in portfolio management. Lastly, we chose to liquidate the TFS Market Neutral Fund (ticker: TFSMX), as performance has been disappointing given the high fees. We believe their alpha advantage has eroded over time with more entrants into the space. Much of the Fund’s return for the one-year period was driven by strategies with a positive correlation to equity markets, including the Deutsche Global Infrastructure Fund (ticker: TOLIX) and Westwood Income Opportunity Fund (ticker: WHGIX). The Avenue Credit Strategies Fund (ticker: ACSBX) and John Hancock Global Absolute Return Strategies Fund (ticker: JHAIX) were also positive contributors. Meanwhile, iShares Gold Trust (ticker: IAU) was the largest detractor. Our position in an underlying fund that we liquidated, TFS Market Neutral Fund (ticker: TFSMX), was another detractor. Capital Markets Review A glance at the returns of major market indexes for the one-year period ended September 30, 2014 doesn’t tell a very interesting story. The S&P 500® Index continued to rise, posting a one-year result of 19.7%. Despite fears that the 30+ year bull market in interest rates is drawing to a close, the Barclays Capital U.S. Aggregate Bond Index was positive as well with a 4.0% return. Developed 4 international equity (MSCI EAFE Index up 4.3%), high yield bonds (7.2% return for the Merrill Lynch High Yield Master II Index), real estate investment trusts (“REITs”) (FTSE/EPRA NAREIT Index (United States) up 13.2%), and even U.S. small cap equity (positive 2.6% for the Russell 2000® Index) all ended on a positive note for the trailing year. Volatility was hardly to be found for much of the year. The U.S. economy has generally posted positive news, with the exception of the -2.1% real gross domestic product (“GDP”) growth rate in the first quarter of 2014. Inflation is positive, although it remains below the target of the U.S. Federal Reserve Board (the “Fed”). Key economic indicators such as housing and unemployment have generally improved. The Fed began tapering its Quantitative Easing (“QE”) program in the fall of 2013 and announced that it hopes to end the program altogether in October 2014. Even when volatility returned to the markets in full force at the end of the third quarter of 2014, U.S. large cap equity remained a bright spot. Elsewhere, however, it seems that geopolitical tensions, mediocre economic news from Europe, and slowing growth in China finally caught up to the markets. U.S. small caps were down -7.7% in the third quarter of 2014 as measured by the Russell 2000® Index. The U.S. dollar was strong against many international currencies at the end of September, which impacted both developed international and emerging markets equity returns. Interest rates moved slightly higher, as the 10-Year U.S. Treasury yield ended the period at just over 2.5% which is still below the historic range. Many fixed income markets were flat or negative, with the Barclays Capital U.S. Aggregate Bond Index at 0.2%, high yield down -1.9% as measured by the Merrill Lynch High Yield Master II Index, and emerging markets debt down -0.6%, as measured by the JPMorgan EMBI Global Diversified Index. Looking at the third quarter of 2014 gives us a very different impression of the markets than a glance at the returns for the one-year period. Outlook At the end of the third quarter and into the fourth quarter of 2014, we witnessed the long-awaited return of volatility into the markets. Despite the short term pain it causes, corrections are a normal part of well functioning capital markets. Many of our underlying funds have taken the opportunity to deploy some of their capital reserves as valuations move to more attractive levels. However, there is still room for asset prices to pull back before valuations look truly attractive in many markets. The Federal Open Market Committee’s economic forecast for 2014 potentially remains overly optimistic given weak first quarter results. Mixed macroeconomic news and heightened geopolitical tensions, not to mention the end of the Fed’s QE program, seem to indicate that the recent bout of volatility will not be an anomaly. As always, Alpha Capital believes that a defensive posture continues to be appropriate. Our firm’s philosophy is that a portfolio with diversified asset classes and strategies should act as a hedge for investors from downturns while offering the potential for capital appreciation in many different market environments. The Fund is specifically 5 designed to provide investors with exposure to numerous asset classes and investment strategies, with the expectation that some underlying funds have the potential to perform well at any given time in an effort to help others who are not. Although a portfolio of 60% equities and 40% bonds has worked well over the past decade, we firmly believe that this is unsustainable and that diversifying away from these two pillars is crucial. The Fund offers diversifiers from core fixed income such as unconstrained bond strategies with negative duration and long-short credit strategies as well as arbitrage and market neutral strategies. We have been pleased with our performance over the past one-year period and remain committed to our philosophy and the Fund. Thank you for your continued confidence in Alpha Capital Funds Management, LLC. Regards, Bradley H. Alford, CFA Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds. The Funds will bear its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. Small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in asset backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. The underlying funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended. Because the Funds invest in exchange-traded funds (“ETFs”), they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. Investments in closed-end funds may trade infrequently, with small volume, which may make it difficult to buy and sell shares and the value of funds may be discounted to the value of the underlying securities. The underlying funds may concentrate assets in fewer individual holdings and the volatility of these funds may be higher than more diversified funds. Investments in commodities- 6 related businesses may be more volatile than investments in more traditional businesses based on demand and other factors. The underlying funds may invest in derivatives which involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks. These risks, in certain cases, may be greater than the risks presented by more traditional investments. Diversification does not assure a profit or protect against a loss in a declining market. References to other mutual funds should not to be interpreted as an offer of these securities. Quasar Distributors LLC is also the distributor for the DoubleLine Emerging Markets Fixed Income Fund. Alpha: Alpha measures risk-adjusted performance, factoring in the risk due to the specific security, rather than the overall market. A positive alpha of 1.0 means the fund has outperformed its benchmark index by 1%, adjusted for the risk taken (as measured by beta). Correspondingly, a similar negative alpha would indicate an underperformance of 1%, adjusted for risk. Beta: Beta is a quantitative measure of the volatility of a given stock, mutual fund or portfolio, relative to the overall market, usually the S&P 500® Index. A beta of 1 indicates that the security’s price will move with the market. A beta of less than 1 means that the security’s price will be less volatile than the market. A beta of greater than 1 indicates that the security’s price will be more volatile than the market. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. The Barclays Capital U.S. Aggregate Bond Index is a broad based-benchmark that measures the investment grade, U.S. dollar-denominated, fixed rate taxable bond market, including Treasuries, government-related and corporate securities, mortgage-backed securities (agency fixed-rate and hybrid adjustable-rated mortgage pass-throughs), asset-backed securities and commercial mortgage-backed securities. The U.S. Aggregate Index was created in 1986, with index history backfilled to January 1, 1976. The HFRI Fund of Funds Composite Index is an equal-weighted index that includes both domestic and offshore fund of funds. Funds included in the index invest with multiple managers through funds or managed accounts. The fund of funds manager has discretion in choosing which strategies to invest in for the portfolio. A manager may allocate funds to numerous managers within a single strategy, or with numerous managers in multiple strategies. The S&P 500® Index is a capitalization-weighted index of the prices of 500 large-cap common stocks actively traded in the United States. The stocks included in the S&P 500® Index are those of large publicly held companies that trade on either of the two largest American stock market exchanges; the New York Stock Exchange and the NASDAQ. The Russell 2000® Index measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000® Index is a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2,000 of the smallest securities based on a combination of their market cap and current index membership. The Morgan Stanley Capital International Europe, Australia, Far East (“MSCI EAFE”) Index is a capitalization weighted benchmark of foreign common stocks. The index is an aggregate of 22 individual country indices that collectively represent many of the major developed world markets. The Merrill Lynch High Yield Master II Index tracks the performance of below investment grade U.S. dollar-denominated corporate bonds publicly issued in the U.S. domestic market. The JPMorgan EMBI Global Diversified Index tracks total returns for U.S. dollar-denominated debt instruments issued by emerging markets sovereign and quasi-sovereign entities: Brady bonds, loans, and Eurobond, butlimits the weights of those index countries with larger debt stocks by only including specified portions of these countries’ eligible current face amounts outstanding. 7 The FTSE/EPRA NAREIT Index (United States) is designed to present investors with a comprehensive family of real estate investment trustperformance indexes that span the commercial real estate space across the U.S. economy, offering exposure to all investment and property sectors. In addition, the more narrowly focused property sector and sub-sector indexes provide the facility to concentrate commercial real estate exposure in more selected markets. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for a complete list of holdings. Investment performance reflects fee waivers and in the absence of these waivers, returns would be lower. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 8 To the shareholders of the Alpha Opportunistic Alternatives Fund: Thank you for your continued support of the Alpha Capital Funds. As an early proponent of daily-liquid alternative strategies, Alpha Capital Funds Management, LLC (“Alpha Capital”) has been managing our fund-of-funds investment strategies for over five years in separate account structures and over three years in a mutual fund format. As of September 30, 2014, we are pleased to report that the Alpha Opportunistic Alternatives Fund (the “Fund”) had net assets of $65.7 million. The Fund underwent a name change effective January 28, 2014 and is now called the Alpha Opportunistic Alternatives Fund (formerly, the Alpha Opportunistic Growth Fund). The objective of the Fund is to achieve long-term capital appreciation. In pursuing its objective, the Fund looks to emphasize risk-adjusted returns and lower volatility when compared to broad-based equity market indices. Performance The Fund posted a gain of 5.72% net of fees for the one-year period from October 1, 2013 to September 30, 2014. This performance outpaced the HFRI Fund of Funds Composite Index, which returned 6.19% over the same period, yet trailed the S&P 500® Index, which returned 19.73%. We remain ahead of the HFRI Fund of Funds Composite Index since inception of the Fund and have been very pleased with performance of the Fund. In rising equity markets such as this, we expect to trail the S&P 500® Index due to the hedged nature of our strategy but we are pleased with the amount of upside return we captured over the period. Please see the table below for results compared to broad market indices: Average Annual Total Returns as of 09/30/2014 Annualized Returns Inception (1/31/2011) to 6 Months YTD 1 Year 9/30/2014 Alpha Opportunistic Alternatives Fund (ACOPX) 0.94% 2.68% 5.72% 2.93% HFRI Fund of Funds Composite Index 1.85% 2.42% 6.19% 2.66% S&P 500® Index 6.42% 8.34% 19.73% 14.83% Gross Expense Ratio: 2.70% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. 9 Portfolio Changes and Performance Attribution During the most recent one-year period ended September 30, 2014, we made several changes to our underlying fund line-up. We added the AllianceBernstein Select U.S. Long/Short Portfolio (ticker: ASILX) during the fourth quarter of 2013. This underlying fund’s strategy is a good complement to our existing long-short equity exposure, as it primarily focuses on individual long positions and exchange-traded fund short positions to hedge out some market exposure. During the second quarter of 2014 we added the Western Asset Macro Opportunities Fund (ticker: LAOIX). This underlying fund’s global macro strategy expresses investment ideas solely through fixed income instruments, which makes it an appropriate counterpoint to our equity exposure in the Fund’s strategy. We eliminated the Wasatch Emerging Markets Small Cap Fund (ticker: WAEMX) during the fourth quarter of 2013, although we maintained our existing position in the Wasatch Frontier Emerging Small Countries Fund (ticker: WAFMX). We also replaced our underlying master limited partnership (“MLP”) fund, FAMCO MLP and Energy Income Fund (ticker: INFIX), with Goldman Sachs MLP Energy Infrastructure Fund (ticker: GMLPX), which holds no debt and has the ability to invest heavily in non-benchmark MLP names. Our underlying funds performed very well over the one-year period. The top contributors were the MLP fund, Goldman Sachs MLP Energy Infrastructure Fund (ticker: GMLPX), and the frontier markets fund, Wasatch Frontier Emerging Small Countries Fund (ticker: WAFMX). The equity funds Hotchkis & Wiley Value Opportunities Fund (ticker: HWAIX) and Weitz Partners III Opportunity Fund (ticker: WPOPX) also added value. Meanwhile, our hedging positions in the PIMCO Stocksplus AR Short Strategy Fund (ticker: PSTIX) and iShares Gold Trust (ticker: IAU) detracted value. It is important to note that gold functions as an indirect hedge against many of the positions in our portfolio; we are not tactical investors in the metal. Gold has performed well over time as a hedge against our positions and we maintain an allocation to the metal. Capital Markets Review A glance at the returns of major market indexes for the one-year period ended September 30, 2014 doesn’t tell a very interesting story. The S&P 500® Index continued to rise, posting a one-year result of 19.7%. Despite fears that the 30+ year bull market in interest rates is drawing to a close, the Barclays Capital U.S. Aggregate Bond Index was positive as well with a 4.0% return. Developed international equity (MSCI EAFE Index up 4.3%), high yield bonds (7.2% return for the Merrill Lynch High Yield Master II Index), real estate investment trusts (FTSE/EPRA NAREIT Index (United States) up 13.2%), and even U.S. small cap equity (positive 2.6% for the Russell 2000® Index) all ended on a positive note for the trailing year. Volatility was hardly to be found for much of the year. 10 The U.S. economy has generally posted positive news, with the exception of the -2.1% real gross domestic product (“GDP”) growth rate in the first quarter of 2014. Inflation is positive, although it remains below the target of the U.S. Federal Reserve Board (the “Fed”). Key economic indicators such as housing and unemployment have generally improved. The Fed began tapering its Quantitative Easing (“QE”) program in the fall of 2013 and announced that it hopes to end the program altogether in October 2014. Even when volatility returned to the markets in full force at the end of the third quarter of 2014, U.S. large cap equity remained a bright spot. Elsewhere, however, it seems that geopolitical tensions, mediocre economic news from Europe, and slowing growth in China finally caught up to the markets. U.S. small caps were down -7.7% in the third quarter of 2014 as measured by the Russell 2000® Index. The U.S. dollar was strong against many international currencies at the end of September, which impacted both developed international and emerging markets equity returns. Interest rates moved slightly higher, as the 10-Year U.S. Treasury yield ended the period at just over 2.5% which is still below the historic range. Many fixed income markets were flat or negative, with the Barclays Capital U.S. Aggregate Bond Index at 0.2%, high yield down -1.9% as measured by the Merrill Lynch High Yield Master II Index, and emerging markets debt down -0.6%, as measured by the JPMorgan EMBI Global Diversified Index. Looking at the third quarter of 2014 gives us a very different impression of the markets than a glance at the returns for the one-year period. Outlook At the end of the third quarter and into the fourth quarter of 2014, we witnessed the long-awaited return of volatility into the markets. Despite the short term pain it causes, corrections are a normal part of well functioning capital markets. Many of our underlying funds have taken the opportunity to deploy some of their capital reserves as valuations move to more attractive levels. However, there is still room for asset prices to pull back before valuations look truly attractive in many markets. The Federal Open Market Committee’s economic forecast for 2014 potentially remains overly optimistic given weak first quarter results. Mixed macroeconomic news and heightened geopolitical tensions, not to mention the end of the Fed’s QE program, seem to indicate that the recent bout of volatility will not be an anomaly. As always, Alpha Capital believes that a defensive posture continues to be appropriate. Our firm’s philosophy is that a portfolio with diversified asset classes and strategies should act as a hedge for investors from downturns while offering the potential for capital appreciation in many different market environments. The Fund is specifically designed to provide investors with exposure to numerous asset classes and investment strategies, with the expectation that some managers have the potential to perform well at any given time in an effort to help offset others who are not. Although a portfolio of 60% equities and 40% bonds has worked well over the past decade, we firmly believe that this is unsustainable and that diversifying away from these two pillars is crucial. Currently, the Fund contains diversifiers such as MLPs 11 and distressed debt in addition to long-only and long-short equity strategies. We have been pleased with our performance over the past year and remain committed to our philosophy and the Fund. Thank you for your continued confidence in Alpha Capital Funds Management, LLC. Regards, Bradley H. Alford, CFA Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds. The Funds will bear its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. Small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for emerging markets. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. The underlying funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended. Because the Funds invest in exchange-traded funds (“ETFs”), they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. Investments in closed-end funds may trade infrequently, with small volume, which may make it difficult to buy and sell shares and the value of funds may be discounted to the value of the underlying securities. The underlying funds may concentrate assets in fewer individual holdings and the volatility of these funds may be higher than more diversified funds. Investments in commodities-related businesses may be more volatile than investments in more traditional businesses based on demand and other factors. The underlying funds may invest in derivatives which involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks. These risks, in certain cases, may be greater than the risks presented by more traditional investments. Diversification does not assure a profit or protect against a loss in a declining market. References to other mutual funds should not to be interpreted as an offer of these securities. Quasar Distributors LLC is also the distributor for the Hotchkis & Wiley Value Opportunities Fund. Alpha: Alpha measures risk-adjusted performance, factoring in the risk due to the specific security, rather than the overall market. A positive alpha of 1.0 means the fund has outperformed its benchmark index by 1%, adjusted for the risk taken (as measured by beta). Correspondingly, a similar negative alpha would indicate an underperformance of 1%, adjusted for risk. Beta: Beta is a quantitative measure of the volatility of a given stock, mutual fund or portfolio, relative to the overall market, usually the S&P 500® Index. A beta of 1 indicates that the security’s price will move 12 with the market. A beta of less than 1 means that the security’s price will be less volatile than the market. A beta of greater than 1 indicates that the security’s price will be more volatile than the market. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. The Barclays Capital U.S. Aggregate Bond Index is a broad based-benchmark that measures the investment grade, U.S. dollar-denominated, fixed rate taxable bond market, including Treasuries, government-related and corporate securities, mortgage-backed securities (agency fixed-rate and hybrid adjustable rate mortgage pass-throughs), asset-backed securities and commercial mortgage-backed securities. The U.S. Aggregate Index was created in 1986, with index history backfilled to January 1, 1976. The HFRI Fund of Funds Composite Index is an equal-weighted index that includes both domestic and offshore fund of funds. Funds included in the index invest with multiple managers through funds or managed accounts. The fund of funds manager has discretion in choosing which strategies to invest in for the portfolio. A manager may allocate funds to numerous managers within a single strategy, or with numerous managers in multiple strategies. The S&P 500® Index is a capitalization-weighted index of the prices of 500 large-cap common stocks actively traded in the United States. The stocks included in the S&P 500® Index are those of large publicly held companies that trade on either of the two largest American stock market exchanges; the New York Stock Exchange and the NASDAQ. The Russell 2000® Index measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000® Index is a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2,000 of the smallest securities based on a combination of their market cap and current index membership. The Morgan Stanley Capital International Europe, Australia, Far East (“MSCI EAFE”) Index is a capitalization weighted benchmark of foreign common stocks. The index is an aggregate of 22 individual country indices that collectively represent many of the major developed world markets. The Merrill Lynch High Yield Master II Index tracks the performance of below investment grade U.S. dollar-denominated corporate bonds publicly issued in the U.S. domestic market. The JPMorgan EMBI Global Diversified Index tracks total returns for U.S. dollar-denominated debt instruments issued by emerging markets sovereign and quasi-sovereign entities: Brady bonds, loans, and Eurobond, butlimits the weights of those index countries with larger debt stocks by only including specified portions of these countries’ eligible current face amounts outstanding. The FTSE/EPRA NAREIT Index (United States) is designed to present investors with a comprehensive family of real estate investment trust performance indexes that span the commercial real estate space across the U.S. economy, offering exposure to all investment and property sectors. In addition, the more narrowly focused property sector and sub-sector indexes provide the facility to concentrate commercial real estate exposure in more selected markets. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for a complete list of holdings. Investment performance reflects fee waivers and in the absence of these waivers, returns would be lower. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 13 Alpha Capital Funds EXPENSE EXAMPLE at September 30, 2014 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/14 – 9/30/14). Actual Expenses The first set of lines of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement for the Alpha Defensive Alternatives Fund and the Alpha Opportunistic Alternatives Fund. Although the Funds charge no sales load or transaction fees, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the tables below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), 14 Alpha Capital Funds EXPENSE EXAMPLE at September 30, 2014 (Unaudited), Continued redemption fees, or exchange fees. Therefore, the second set of lines of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 4/1/14 9/30/14 (4/1/14 – 9/30/14) Actual Defensive Alternatives Fund Opportunistic Alternatives Fund Hypothetical (5% return before expenses) Defensive Alternatives Fund Opportunistic Alternatives Fund * Expenses are equal to an annualized expense ratio of 1.25% and 1.18% for the Defensive Alternatives Fund and the Opportunistic Alternatives Fund, respectively, multiplied by the average account value over the period, multiplied by 183 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 15 Alpha Defensive Alternatives Fund Comparison of the change in value of a $10,000 investment in the Alpha Defensive Alternatives Fund – Class I Shares vs the Barclays Capital U.S. Aggregate Bond Index and the HFRI Hedge Fund of Funds Composite Index Since Average Annual Total Return: 1 Year Inception1 Alpha Defensive Alternatives Fund – Class I 4.65% 2.53% Barclays Capital U.S. Aggregate Bond Index 3.96% 3.76% HFRI Hedge Fund of Funds Composite Index 6.19% 2.66% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The Barclays Capital U.S. Aggregate Bond Index is a broad-based index that measures the investment-grade, U.S. dollar-denominated taxable fixed income market and includes Treasury, agency, corporate, mortgage backed, asset backed and commercial mortgage backed securities. The Hedge Fund Research, Inc. (“HFRI”) Hedge Fund of Funds Composite Index is a benchmark designed to reflect hedge fund of funds industry performance by constructing equally weighted composites of over 500 constituent funds, as reported by the hedge fund managers listed within the HFR Database.The HFRI Monthly Indices are updated three times a month. The current month and the prior three months are left as estimates and are subject to change.All performance prior to that is locked and is no longer subject to change. 1 The Fund commenced operations on January 31, 2011. 16 Alpha Opportunistic Alternatives Fund Comparison of the change in value of a $10,000 investment in the Alpha Opportunistic Alternatives Fund – Class I Shares vs the S&P 500® Index and the HFRI Hedge Fund of Funds Composite Index Since Average Annual Total Return: 1 Year Inception1 Alpha Opportunistic Alternatives Fund – Class I 5.72% 2.93% S&P 500® Index 19.73% 14.83% HFRI Hedge Fund of Funds Composite Index 6.19% 2.66% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The S&P 500® Index is a capitalization-weighted unmanaged index of 500 widely traded stocks, created by Standard & Poor’s, and considered to represent the performance of the U.S. stock market in general. The Hedge Fund Research, Inc. (“HFRI”) Hedge Fund of Funds Composite Index is a benchmark designed to reflect hedge fund of funds industry performance by constructing equally weighted composites of over 500 constituent funds, as reported by the hedge fund managers listed within the HFR Database.The HFRI Monthly Indices are updated three times a month. The current month and the prior three months are left as estimates and are subject to change.All performance prior to that is locked and is no longer subject to change. 1 The Fund commenced operations on January 31, 2011. 17 Alpha Capital Funds ALLOCATION OF PORTFOLIO ASSETS – at September 30, 2014 (Unaudited) Alpha Defensive Alternatives Fund Alpha Opportunistic Alternatives Fund Percentages represent market value as a percentage of total investments. 18 Alpha Defensive Alternatives Fund SCHEDULE OF INVESTMENTS at September 30, 2014 Shares Value ALTERNATIVE FUNDS – 74.87% AQR Diversified Arbitrage Fund – Institutional Class $ Avenue Credit Strategies Fund – Institutional Class BlackRock Global Long/Short Equity Fund – Institutional Class* Deutsche Global Infrastructure Fund – Institutional Class Gotham Neutral Fund – Institutional Class* John Hancock Funds II –Absolute Return Currency Fund – Institutional Class* John Hancock Funds II – Global Absolute Return Strategies Fund – Institutional Class Osterweis Strategic Income Fund – Institutional Class Scout Unconstrained Bond Fund TOTAL ALTERNATIVE FUNDS (Cost $27,379,555) EQUITY FUNDS – 10.66% Westwood Income Opportunity Fund – Institutional Class TOTAL EQUITY FUNDS (Cost $3,436,519) FIXED INCOME FUNDS – 13.18% DoubleLine Emerging Markets Fixed Income Bond Fund – Institutional Class Templeton Global Total Return Fund – Advisor Class TOTAL FIXED INCOME FUNDS (Cost $4,914,402) MONEY MARKET FUNDS – 1.50% Invesco STIT Liquid Assets Portfolio – Institutional Class, 0.06%+ TOTAL MONEY MARKET FUNDS (Cost $562,668) Total Investments (Cost $36,293,144) – 100.21% Liabilities in Excess of Other Assets – (0.21)% ) NET ASSETS – 100.00% $ * Non-income producing security. + Rate shown is the 7-day annualized yield as of September 30, 2014. The accompanying notes are an integral part of these financial statements. 19 Alpha Opportunistic Alternatives Fund SCHEDULE OF INVESTMENTS at September 30, 2014 Shares Value ALTERNATIVE FUNDS – 87.61% AllianceBernstein Select U.S. Long/Short Portfolio – Institutional Class* $ Goldman Sachs MLP Energy Infrastructure Fund – Institutional Class Hotchkis and Wiley Value Opportunities Fund – Institutional Class IVA Worldwide Fund – Institutional Class PIMCO Stocksplus AR Short Strategy Fund – Institutional Class Rivernorth Core Opportunity Fund Robeco Boston Partners Long/Short Equity Fund – Institutional Class* Third Avenue Focused Credit Fund – Institutional Class Wasatch Frontier Emerging Small Countries Fund – Investor Class Weitz Partners III Opportunity Fund* Western Asset Macro Opportunities Fund – Institutional Class^ TOTAL ALTERNATIVE FUNDS (Cost $53,991,688) EQUITY FUNDS – 6.69% Aston/River Road Independent Value Fund – Institutional Class* Grandeur Peak Global Opportunities Fund – Institutional Class TOTAL EQUITY FUNDS (Cost $3,600,986) EXCHANGE-TRADED FUNDS – 5.16% iShares Gold Trust * TOTAL EXCHANGE-TRADED FUNDS (Cost $3,703,545) The accompanying notes are an integral part of these financial statements. 20 Alpha Opportunistic Alternatives Fund SCHEDULE OF INVESTMENTS at September 30, 2014, Continued Shares Value MONEY MARKET FUNDS – 3.28% Invesco STIT Liquid Assets Portfolio – Institutional Class, 0.06%+ $ TOTAL MONEY MARKET FUNDS (Cost $2,155,399) Total Investments (Cost $63,451,618) – 102.74% Liabilities in Excess of Other Assets – (2.74)% ) NET ASSETS – 100.00% $ * Non-income producing security. + Rate shown is the 7-day annualized yield as of September 30, 2014. ^ A portion of this security is considered illiquid. The fair value of the illiquid portion totals $2,787,398, which represents 4.24% of net assets. The accompanying notes are an integral part of these financial statements. 21 Alpha Capital Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2014 Alpha Defensive Alpha Opportunistic Alternatives Fund Alternatives Fund ASSETS Investments, at value (cost $36,293,144 and $63,451,618, respectively) $ $ Cash — Receivables: Securities sold Fund shares issued Interest 21 69 Prepaid expenses Total assets LIABILITIES Payables: Securities purchased Due to adviser Fund shares redeemed Administration and fund accounting fees Audit fees Transfer agent fees and expenses Custody fees Legal fees Shareholder reporting Chief Compliance Officer fee Accrued other expenses 58 10 Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 22 Alpha Capital Funds STATEMENTS OF OPERATIONS For the Year Ended September 30, 2014 Alpha Defensive Alpha Opportunistic Alternatives Fund Alternatives Fund INVESTMENT INCOME Income Dividends $ $ Interest Total income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Legal fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Trustee fees Reports to shareholders Miscellaneous Insurance expense Total expenses Advisory fee recoupment (Note 4) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized loss on investments ) ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 23 Alpha Defensive Alternatives Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, 2014 September 30, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of $ $ (a) A summary of share transactions is as follows: Year Ended Year Ended September 30, 2014 September 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 24 Alpha Opportunistic Alternatives Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended September 30, 2014 September 30, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of $ $ (a) A summary of share transactions is as follows: Year Ended Year Ended September 30, 2014 September 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 25 Alpha Defensive Alternatives Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period January 31, 2011* Year Ended Year Ended Year Ended through September 30, September 30, September 30, September 30, Net asset value, beginning of period $ Income from investment operations: Net investment income(3) Net realized and unrealized gain/(loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) ) ) — Total distributions ) ) ) — Net asset value, end of period $ Total return % -1.07
